Honorable Art Givens State Representative 1004 — 300 Spring Building Little Rock, AR 72201
Dear Mr. Givens:
This opinion is in response to your letter in which you inquired as to the status of "correction officers" as they relate to "law enforcement officers." Apparently Sheriff Carrol Gravett would like to be able to transfer "law enforcement officers" to the corrections branch and vice versa.
Ark. Stat. Ann. 1-1001(a) (Repl. 1977) defines law enforcement officer as follows:
   "Law enforcement officer" means any (appointed) law enforcement officer to  who is responsible for the prevention, and detection of crime and the enforcement of the criminal, traffic or highway laws of this State, excluding only those officers who are elected by a vote of the people.
Thus, it would appear that Sheriff Gravett could "appoint" a corrections officer to be a law enforcement officer: "on a temporary basis not to exceed one (1) year."  See Ark. Stat. Ann. 42-1007(a) (Supp. 1985).  However, 42-1007 goes on to state:
   A law enforcement officer who lacks the education and training qualifications required by the Executive Commission shall not have his temporary or probationary employment extended beyond one (1) year, by renewal of appointment or otherwise, unless extraordinary circumstances exist in the majority opinion of the Executive Body of the Commission. . . . (emphasis added)
If then, a correction officer is appointed to law enforcement on a temporary basis, and has not completed a preparatory program of police training, there will come a time, i.e., one year, when he may no longer be a law enforcement officer, unless extraordinary circumstances exist.
It is our opinion that a continued scheme of appointing correction officers to law enforcement on a temporary basis from time to time would circumvent the obvious purpose of 42-1007, that being, to have trained law enforcement officers.  Therefore, a correction officer may not be merely transferred to law enforcement.  The correction officer must be terminated from that position and meet the Minimum Employment Standards before being appointed as a law enforcement officer.  Then the officer begins a twelve month probationary period, during which time he must successfully complete the police training requirement.
A law enforcement officer may be assigned to service in a detention facility. Such officer should be provided a specialized jail standards training course.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General William F. Knight.